It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, reversed and this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the judgment of said court of common pleas be, and it hereby is, modified as follows: By adding to the entry thereto the following: but no execution shall issue upon this judgment until there is filed in the cause a bond by said plaintiff in the sum of said judgment with sureties to the approval of the clerk of this court and conditioned that'said plaintiff will fully reimburse and indemnify said defendant if any action should be brought upon said note and recovery had by one not a party to this suit.
Shauck, C. J., Price, Crew, Summers, Spear and Davis, JJ., concur.